 54DECISIONS OF NATIONALLABOR RELATIONS BOARDColonialLincolnMercury Sales, Inc.andRetail,Wholesale and Department Store Union,CouncilofGeorgia,AFL-CIO.Cases 10-CA-8865,10-CA-8901, 10-CA-8968, and 10-RC-8619May 24, 1972DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn December 2, 1971, Trial Examiner HerbertSilberman issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbrief and has decided to affirm the Trial Examiner'srulings, findings, and conclusions' and to adopt hisrecommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Trial Examiner and hereby ordersthatRespondent, Colonial Lincoln Mercury Sales,Inc.,Atlanta, Georgia, its officers, agents, successors,and assigns, shall take the action set forth in the TrialExaminer's recommended Order.It is further ordered that the election in Case10-RC-8619 be, and it hereby is, set aside and thatproceeding is herewith dismissed.iIn view of the other grounds relied on by the TrialExaminer in thefinding of objectionable conduct, we find it unnecessary to pass onthe issueas to whether the Employer's intrusion into the conduct of the election wasof such nature as would independently furnish a basis for setting aside theelection, in this connection, however, we disavow the Trial Examiner'sgratuitoi.sobservationswith respect to conducting an election on theEmployer's premisesTRIAL EXAMINER'S DECISION ANDREPORT AND RECOMMENDATIONS AS TOOBJECTIONS TO AN ELECTIONSTATEMENT OF THE CASEHERBERT SILBERMAN, Trial Examiner: These consolidat-ed proceedings were heard in Atlanta, Georgia, on July 13,1The complaint was amended at the hearing to reflect the name of theRespondent as it appears in the caption2 It was stipulated at the hearing that Willie Randell, who also is namedin the complaint as one of the alleged discnminatees, was reemployed byRespondent promptly upon his application for reinstatement and thereforeRespondent did not unlawfully discriminate against him14, and 15, 1971. Following the close of the hearing briefswere received from the General Counsel and the Respon-dent which have been carefully considered.Based on charges and amended charges filed on variousdates between February 18 and May 11, 1971, by theabove-named Umon, an order was issued on June 2, 1971,consolidating the three above-numbered complaint cases,and a complaint therein was issued alleging that theRespondent' has engaged in and is engaging in unfairlabor practices affecting commerce within the meaning ofSection 8(a)(1), (3), and (5) of the National LaborRelations Act, as amended. In substance, the complaint, asamended at the hearing, alleges that the Respondentunlawfully discharged Lex Jackson on February 12, 1971,E. L. Abbott on February 22, 1971, and Jerry R. Franklinon March 1, 1971; that on March 5, 1971, employees ofRespondent engaged in a strike which was caused andprolonged by the Company's unfair labor practices; thaton March 10, 1971, 15 of the striking employees applied forreinstatement and Respondent unlawfully has refused toreinstate them to their former employment; 2 that sinceFebruary 11, 1971, the Union has been the majorityrepresentative of an appropriate unit of Respondent'semployees and since that date Respondent unlawfully hasrefused to bargain collectively with the Union as suchrepresentative; and that by reason of the foregoing andother conduct set forth in the complaint Respondent hascoerced, restrained, and interfered with its employees inthe exercise of the rights guaranteed them by Section 7 ofthe Act. Respondent duly filed an answer denying that ithad engaged in the alleged unfair labor practices.On February 11, 1971, the Union filed a petition forCertificationofRepresentative inCase 10-RC-8619.Thereafter a Stipulation for Certification Upon ConsentElectionwas entered into which was approved by theRegional Director on March 8, 1971. Pursuant thereto anelectionwas conducted on April 16, 1971, among theemployees in the following unit:Allemployees in the service department of theCompany's Auto Sales and Service Agency in Atlanta,Georgia, including mechanics, assistantmechanics,new car get-ready, used car make-ready, body shopemployees, plant clerical employees, and parts depart-ment employees, but excluding all office clericalemployees, professional employees, guards, and super-visors as defined in the Act.The tally of ballots shows that, of approximately 66 eligiblevoters, 4 valid ballots were cast for the 'Petitioner, 28 validballots were cast against the Petitioner, and 32 ballots werechallenged.3 There were no void ballots. On April 22, 1971,the Petitioner filed timely objections to the election. Afteran investigation of the objections, the Regional Directorconcluded that the issues raised by the objections relate toand in part overlap theallegationsof the complaint in theabove-numbered cases. Accordingly, the Regional Directorissued an order, dated June 3, 1971, directing a hearing3The Regional Directoron June3, 1971, issued an orderdirecting that ahearing shallbe heldto determine the issues raisedby thechallenges to theaforesaid32 ballotsAt thehearing the Petitioner concluded that even if allchallengeswere resolvedin its favor itstillwouldnot have a majority of thevotes cast in the election.Accordingly,Petitioner waived its right to litigatethe issueswith respect to the 32 challenged ballots197 NLRB No. 3 COLONIAL LINCOLN MERCURY SALES, INC.pursuant to Section 102.69(h)(1) of the Board's Rules andRegulations to resolve the issues raised by the Petitioner'sobjections and further ordered that Case 10-RC-8619 shallbe consolidated with the above-numbered three complaintcases for the purposes of hearing, ruling, and decision by aTrial Examiner and that thereafter Case I0-RC-8619 shallbe transferred to and continued before the Board.Upon the entire record in this proceeding, and from myobservation of the witnesses and their demeanor, I makethe following:FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYColonialLincolnMercury Sales, Inc., a Delawarecorporation, is engaged in the retail sale and the servicingof automobiles at its place of business in Atlanta, Georgia.During the calendar year preceding the issuance of thecomplaint, which period is representative of Respondent'soperations, the Company's gross volume of business was inexcess of $500,000 and it purchased and received suppliesat its place of business in Atlanta, Georgia, valued inexcess of $50,000 directly from suppliers located outsidethe State of Georgia. I find that the Company is anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDRetail,Wholesale and Department Store Union,CouncilofGeorgia,AFL-CIO,is a labor organization within themeaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.BackgroundThe events herein followed a self-organizational effort onthe part of Respondent's service employees which began inFebruary 1971. Respondent operates a franchise automo-bile service agency. Its principal management officials areBen Brady, president;William A. Hanke, vice president;and Al Stevens, general sales manager. Subordinate tothese three are the following supervisors: George Eubanks,servicemanager; Earl Tarvin, body shop foreman; andSkip C. Lemke, assistant body shop foreman.4Early in February 1971, the Union's business representa-tive, James H. Dickinson, met with John R. Herring andthe latter's son, John T. Herring, Jr., both of whom workedfor the Company. Dickinson was informed that theCompany's employees wanted a umon. After discussionabout that subject and related matters, Dickinson gave thetwo men authorization cards and instructed them regard-ing the purpose and the use of the cards. Later on the sameday John T. Herring, Jr., telephoned Dickinson andadvised him that the cards were signed. Dickinson called ameeting of the Company's employees, which was to be heldin the union hall, for the evening of February 10. About 224A contested issue is whether Ray King, who is responsible for new carsbeing made ready for delivery, is a supervisor I find, for reasons statedbelow, that he is a supervisor55employees attended. During the meeting Dickinson prepareda letter addressed to Mr. Brady which reads as follows:Each of us whose names are listed below have freelyand voluntarily requested, The Retail, Wholesale &Department Store Union AFL-CIO, to represent us inallmatters pertaining to wages, hours of work andotherconditionsof employment.We respectfullyrequest your recognition in accordance with Section 7of the National Labor Relations Act.This letter was signed by 21 of the Company's employees.Also, a committee of employees was elected composed ofLarry H. Lawrence, chairman; John T. Hemng, Jr., vicechairman; and Walter R. Page.The next morning Dickinson and another union repre-sentative,Herschel Holmes, went to the plant to see Brady.They were informed that Brady was busy and would not beable to meet with them until 2:30 in the afternoon. WhenDickinson returned to his office he received a telephonecall from a Mr. Phillips, an attorney, who informedDickinson that he represented the Company and that theCompany would not recognize the Union or meet with theUnion. Dickinson responded that in such event Phillipswould meet with them "on the street . . . because thesepeople were determined to have a Union." Before thetelephone conversation concludeda meetingwas arrangedfor 2:30 p.m. that afternoon at the Company's office.Phillips informed Dickinson that because of other commit-ments he would not be present, but that another memberofhis firm would attend. The meeting was held asscheduled. Present at the meeting and representing theUnion were Dickinson, Holmes, and the three members ofthe shop committee; those representing the Company wereBrady, Hanke, and William Ford, an attorney.At the meeting Dickinson stated that the Unionrepresented amajority "of the people" and wantedrecognition. Dickinson offered to demonstrate the Union'smajority by showing the authorization cards which he hador, if the Company preferred, by calling the employees intothe room and having a show of hands. Ford responded thatthe Company would not recognize the Union. After furtherdiscussion, Ford stated that the Company might be willingto enter into an agreement for a consent election. This waswhat was ultimately done. Before the union representativesleft the meeting, Dickinson tendered the employees' letter,described above, to the Company's representatives. Eachof them in turn refused to accept it. Dickinson, neverthe-less, left a copy of the letter on a desk when he left thepremises.The Company learned about the organizational drive onthe night of February 10, when George Eubanks observedemployees dressed in street clothes leaving early. He askedwhat was going on and was told that they were going to aunion meeting. Eubanks informed both Hanke and Bradyof this development.5Hanke testified that, prior to the February 11 meetingwith the union delegation, Attorney Ford had instructedhim and Brady not to look at any list showingnames ifpresented by the union representatives. Ford explained to5Hanke testified that Eubanks reported to him and to Brady that themen had been signing union authorization cards and that he understoodthey weregoing to a meeting that night 56DECISIONSOF NATIONALLABOR RELATIONS BOARDthem, according to Hanke, that if in the future it wasnecessary to discipline any man whosenameappeared onthe list the Union might allege that the action was inreprisal for the individual's union activity. Accordingly,neither he nor Brady nor Ford looked at the documentwhen Dickinson offered it to them. After the union groupleft the premises, Hanke summoned Mrs. Meehan, one ofthe office clerical employees, who is also a notary public.She was instructed to bring with her two envelopes. Fordinformed her that the piece of paper (the letter left byDickinson) lying on the desk had not been looked at, andshe was told not to read it. She then was instructed to foldthe letter and insert it in the smaller envelope and seal theenvelope, to prepare a statement as to what had occurred;and to place her statement and the smaller envelope in thelarger envelope and to retain the material in her possession.The envelopes and their contents, in the form described,weredelivered to a Board representative during theadministrative investigation of the instant proceedings.The same day, February 11, Brady called the employeestogether and spoke to them in the service department. Hismessagewas direct and uncomplicated. He informed themthat "he didn't feel like the company needed a union inthere and that he would fight it with everything he had tothe best of his ability and he didn't want a shop with aUnion in there."6 This statement is not alleged to be anunfair labor practice but it demonstrates Respondent'sclear hostility towards its employees' self-organizationalactivities.B.Restraint,Coercion, and InterferenceJerryR.Franklin testified that about 8:30 on themorning of February 11 Foreman Tarvin asked himwhether he had attended a union meeting the night before.When Franklin acknowledged that he had, Tarvin askedwho else was present from the body shop. Franklinresponded that everybody had attended except Willie, theporter, and one of the painter's helpers, Albert Sims.According to Franklin's further testimony, several dayslater, about February 16, Tarvin again asked him whetherhe had been at the union meeting the night before. WhenFranklin admitted that he had, Tarvin asked whether theyhad lost any members and Franklin answered that theyhad not but had gained some.?Walter R. Page testified that on February 11 he had anextended discussionwithForeman Tarvin about theUnion. The conversation took place in Tarvin's office afterthe 2:30 p.m.meetingwithmanagement which Page6The foregoing is quoted from the uncontradicted testimony of EdwardL.AbbottOncross-examination,Respondent's counsel asked Abbott,whether "what Mr. Brady said was I am going to oppose the unionization ofthis dealership just as much as the law permits" Abbott answered, "Thatsounds like what he said "rTarvin admitted that once or twice he asked Franklin if the latter hadattended union meetings However, Tarvin denied that he asked Franklin togive him the names of other employees who attendedAccording to Tarvin,ifhe had wanted to know who else had been at the meetings,"Iwould[have] ask[ed]one of them"Tarvin also denied that he asked Franklinwhether the Union had lost any members.Tarvin was not a candid orforthright witness To the extent that his testimony differs from Franklin's, IcreditFranklin8Tarvin testified that onFebruary IIhe had a conversation with Page inhis officeAccordingto Tarvin, "Ijust asked him point blank how he feltattended. According to Page, Tarvin said that "the frontoffice" had asked him to talk with Page in an effort to getPage to change his mind about his union activities. Pageresponded that he would not changehis mind.Tarvin said"that was what he was supposed to do and thatwas it."There was further conversation between the two duringwhich Tarvin asked Page why he wanteda union,ifPagethought the union was worthwhile and would do him anygood, what the purpose of the union was, andsimilarquestions.Also, Tarvin asked Page how many employeeshad joined the Union and who had attended the meetingthe previous night. Page further testified that almost everyday there was some discussion between him and Tarvinabout the Union. Tarvin would ask how the Union wascoming, had Page changed his mind, and questions of likenature.8Another incident implicating Tarvin concerns a conver-sation between Tarvin and John F. Long, an adjuster forPreferredRisk Insurance Company, in Tarvin's officeabout February 15, 1971. Body shop employees werepermitted free access to Tarvin's office and, according toemployee David L. Brown, he overheard portions of theconversation.9Long told Tarvin that until the umonquestion is settled he was not going to refer more work tothe Company because he did not wish to risk having carstied up in the event of a strike. According to Tarvin, "Ithink at the time, David [Brown] was probablylistening,and I told him it was probably going to be slow around,you know, until things got settled down." At or about thesame timeTarvin told Brown about Tarvin's experienceswhen he worked for aunionshop in Chicago. Tarvin saidthat if the Union came in and "if it was like Chicago" theemployees would be taken off commission and would beput on a hourly wage, would be required to work 5 days aweek from 8 a.m. to 5:30 p.m., and would not be permittedto leave early when they finished their work, so that if theyhad nothing else to do they would have to push a broom.No unlawful conduct can be attributed to Respondentby reason of thestatementsmade by Long in the course ofa business discussion with Foreman Tarvin, since Longwas a customer, not an employee or agent of the Company.Tarvin's succeeding comment toBrown,who by chanceoverheard the conversation with Long, that "it wasprobably going to be slow . . . until things got settleddown" was not an unnatural reaction to Long's pro-nouncement and also was not an unreasonableassessmentof the probable effect on the Company'sbusiness.Similarly, Tarvin's experiences when he workedin a umonshop in Chicago were told to Brown not as a direct orthe Union mightbenefit him,or benefit the company as a whole " As towhether hehad askedPage how many employees had joinedtheUnion,Tarvin testified, "I don't remember if I did I don't think I did"Tarvin alsoacknowledged thathe had had several conversations with Page about theUnion9Brown, Tarvin,and Long testified about the incident.The significantdifference among their respective versions is whether certain statementswhich Brown attributedto Tarvin weremadeby Tarvin or by Long Thetestimonyof Long, corroborated by Tarvin,was thatLong, not Tarvin,made the statement that because of possible union difficultiesLong mighthave to stop sending carsto the Companyfor repair It is more plausiblethatLong rather thanTarvinwould have made such a statementAccordingly,the version of the conversation which I summarize above isbased on thetestimony of Long COLONIAL LINCOLN MERCURY SALES, INC.implied threat but as reminiscences prompted by thesituation which was developing at the Company. ContrarytoGeneralCounsel, I find the described incidentsinvolvingBrown do not constitute any unfair laborpractices on the part of Respondent.There were two other incidents which involved Tarvin,one of which occurred about February 26. Walter Pagewas talking to Jerry Franklin while the latter was sittingand smoking, and, according to Page, Tarvin came by andsaid, "You had better get off your rear because you are notUnion yet." Franklin corroborated Page's version of this.mcident.10 However, Tarvin testified without contradictionthat the men knew he was kidding and they just continuedsmoking. I find nothing unlawful in this incident.The second incident occurred about March 1 andinvolved employees David Brown and Carroll Wheeler.According to Brown, the two were talking with Tarvin inthe body shop when Tarvin inquired what they would do ifthe Union did not come in. Brown answered that "we willall be gone, is there any doubt in your mind?" Tarvin said,"No." Brown then remarked that he did not think Mr.Brady could fire all the men at once because it would shutdown the Company and Tarvin responded, "You want tobet?" According to Tarvin, "One of them said if they allwalked out . . . what would Colonial Lincoln Mercury do,you couldn't replace us all and I said, do you want to bet,they got along before we came here." I find Tarvin'sversion of this conversation more credible than Brown's.Contrary to General Counsel, I find Tarvin's remark doesnot constitute an implied threat to discharge the employeeswho supported the Union.The remaining allegations of coercion and interference,apart from the discharges, relate to changes in conditionsof employment which were instituted after the Union'sorganizational campaign began. One of these concernslimitations imposed on employees meeting and talkingtogether. The Company had no restrictions on employeesvisiting with one another during working hours so long asthe privilege was not abused. This practice was changedwhen the following notice, dated February 19, 1971, wasposted:It has come to my attention that in recent weeks,there is entirely too much "visiting" by employeesduringworking time in areas where they have nobusiness to conduct. As a result, production hasdropped.In the future, unnecessary gatherings not related towork will not be tolerated. Employees who abuse theseprivilegeswillbe subject to disciplinary action.10According to Tarvin the persons involved in the incident wereFranklin and David Brown rather than Walter Page I find Tarvin was inerror in this respect11William A Hanke presented the Company's production figures forseveralmonths including the period following February 10 when theorganizational activities beganThese statistics, according to Respondent,show that employee output in the service department dropped with thecommencement of the union activities Upon review of the evidence, I findthatRespondent has not proved that fact Fluctuations in work output/s/ BEN BRADYBEN BRADY57Respondent's explanation for the change was that theUnion's organizational drive was accompanied by anincrease in time spent by the employees visiting oneanotherwhich seriously affected production. ServiceManager George Eubanks and Body Shop ForemanTarvin testified in general terms that following the firstunion meeting on February 10 there was more visitingamong the employees than there had been previously.AssistantBody Shop Foreman Skip Lemke was morespecific.He testified that after February 9 John R. Hemngcame into the body shop more frequently than he had donepreviously.According to Lemke's further testimony, hehad no recollection of ever seeing Herring in the body shopbefore February 10, but thereafter he saw Hemng in thebody shop "two to three, possibly four times." Eubanksalso testified that the increased visiting caused a drop inproduction.11I find that the Company has not established that therewas any reduction in work output following February 10when the employees began their self-organization activi-ties.However, the Company's rule was a reasonableexercise of a management prerogative. Worktime is forwork. Even if the stimulus for the rule was the employees'union activities,Respondent was not unreasonable inanticipating that "visiting" among the employees mightincrease to the detriment of production. The evidence doesnot support an inference that the rule was adopted topromote a discriminatory purpose (i.e., solely to stifle theUnion's organizing campaign) rather than to maintainproduction and discipline during working hours. I findtherefore that the rule against "visiting" did not interferewith employees' statutory nghts.12 Similarly, I find thatJohn R. Herring's testimony that about February 16Hanke accused him of holding meetings in the body shop(Herring was a mechanic and worked in a different area),warned him not to hold any more meetings, and restrictedHerring to his work area does not spell out a violation ofthe Act.Also, with the commencement of its employees' organi-zational activities, the Company purported to change itspolicy regarding regular attendance during normal hoursof work. The mechanics and body shop employees are paidcommissions based on a percentage of the customer'scharge for the work, not an hourly wage. The practice wasthat when a commission employee finished a job and didnot anticipate another workassignmentduring the day hewould obtain his supervisor's permission to leave early.About February 15 a notice was posted to the effect thatemployees were to keep regular hours and should report at8 a.m. and remain until 5:30 p.m. Thus, John T. Hemng,occurred in periods prior to February10,aswell as in the periodimmediately following the Union's demand for recognition Absent furtherevidence,the statisticsdo not showthatthe drop inproduction afterFebruary 10 was necessarily the resultof increased"visiting" among theemployeesi2The Permian Corporation,189 NLRBNo. 131 See alsoServ-Air, Inc,161NLRB 382, and cases there cited,Hosiery Corporation of America vN LR B, 422F.2d 784 (C A4),Fabri-Tek, Incorporated vN LR.B,352F.2d 575 (C A 8) 58DECISIONS OF NATIONALLABOR RELATIONS BOARDJr., testified that Service Manager Eubanks told him thatthemen were going to have to punch in at 8 a.m. andremain on the premises until 5:30 p.m., regardless ofwhether they had work to do. However, the new rule seemstohave been only sporadically enforced. Body ShopForeman Tarvin testified that the new rule effected nochange at all. Tarvin explained, "My men are not salaried.They don't get paid by the hour but by the job." Similarly,Walter Page testified, "It was mentioned that [the policyregarding early departures] was going to be changed but itnever did go into effect. They did ask us to be there butthey didn't enforce it."Respondent offered no explanation for the promulgationof the rule or any justification for its adoption. In thecircumstances, as the rule was issued only 4 days after theUnion had demanded recognition and no evidence ofbusiness necessity was offered, I find that the purportedchange in the Company's policy regarding observance ofhours of work was effected to harass the employeesbecause of, and in reprisal for, their union activities. Accord-ingly, I find that the promulgation of such new policyconstituted a violation of Section 8(a)(1).Foreman Tarvin's questioning employees Franklin andPage, summarized above, concerning their attendance atunion meetings, the attendance of other employees at suchmeetings, and how much employee support the Union hadalsowas unlawful. These questions were asked almostcontemporaneously with President Ben Brady's announce-ment that he was going to fight the Union "with everythinghe had to the best of his ability." Also, when Tarvinquestioned Page he first informed Page that the "frontoffice" had asked him to try to get Page to discontinue hissupport for the Union. Moreover, in the same generalperiod of time, three employees, discussed below, werediscriminatorily discharged. In the circumstances, Tarvin'squestioning of Franklin and Page had a natural tendencyto create the impression that Respondent was consideringreprisals against union supporters and constituted unlawfulinterrogation in violation of Section 8(a)(1).13C.The DischargesRespondentwas opposed to dealing with a union.GeneralCounsel argues that when it discovered itsemployees' organizational interests it embarked on acourse of resistance calculated to chill completely theirorganizational aspirations. Thus, on February 11, Bradyannounced that he was going to oppose unionization of thedealership "as much as the law permits" or "to the best ofhis ability." Presumably, to this end, very early in theUnion's campaign, the Company retained the services ofcompetent legal counsel.We may assume that it wasadvised as to the statutory restrictions on employerconduct in opposing an organizational drive. However, ifthe path of its antiunion moves carried it along theperimeters circumscribing permissible employer activity,then there may have been instances where Respondent,despite its counsel's advice, overstepped the bounds of13Bok,The Regulation of Campaign Tactics in Representation ElectionsUnder the National Labor Relations Act,78 Harv L Rev 38, 106 (1964).14According to Jackson, the day afterthe unionmeeting, Tarvin, whoalways kidded with Jackson, called Jackson a "Union man"because helawfulness.Whether the Company didso isespeciallypertinent to the alleged discriminatory discharges. Unlikeviolations of Section 8(a)(1), unlawful motive normally isan essential ingredient to an 8(a)(3) finding. An employermay discharge an employee for any reason whatsoever, orfor no reason-so long as the discharge is not related to theemployee's union membership or activities. A corollary ofthisproposition is that union membership does notimmunize an employee from discharge or other employerdiscipline.But an employer violates the Act if hedischarges an employee because of the employee's unionmembership or activities, even if another contemporaneousreason for discharge exists. Itmattersnot that theemployee may have been incompetent or otherwise mayhave deserved discharge; if the efficient, proximate reasonfor the employee's discharge is his union membership oractivities the discharge is unlawful. Likewise, an employeralso acts unlawfully if, while actively opposinga union'sorganizational drive, he indiscriminatelyterminates em-ployees (rather than seeking out and selecting for dischargethosewho were leading the union's drive) for reasonswhich otherwise would not have prompted such action-even if by chance the employees who are discharged did notsupport the union. The employer's object in such case is todemonstrate to the employees that the union will bringthem harm, not benefits, and thereby to "chill" theemployees' self-organizational interest. Such chilling effectcan be achieved (and in somecases moreeffectively) byhaphazard dischargesas well asby selective terminationsof the union leaders.As to the three discharges discussed below, the thrust ofGeneral Counsel's argument is not that they were promi-nent in the organizational campaign or that they wereinnocent of the offenses attributed to them, but that,regardless of their faults, they were discharged because oftheir union membership and to discourage other employeesfrom supporting the Union. He contends, therefore, thatthe discharges were unlawfully discriminatory.1.Lex JacksonLex Jackson first worked for the Company for about ayear between 1968 and 1969. Al Stevens hired him asecond time in October 1970 as a porter in the new-car get-ready department at the rate of $1.95 per hour. Hisprincipal duty was to wash automobiles.Jackson signed a union authorization card and, togetherwith the other employees who attended the February 10union meeting, signed the letter to Mr. Brady. Jackson wasthe only porter who attended that meeting and during themeeting volunteered to talk to the "other boys" aboutjoining the Union. Foreman Earl Tarvin testified that heheard employees kidding Jackson about being a unionman.i4Jackson was discharged by Al Stevens shortly after noonon Friday, February 12. According to Jackson, Stevensinformed him that he was cutting back on the wash rackand therefore had to let Jackson go.spoke at theunionmeeting Tarvin denied that he knew Jackson was for theUnion, but testifiedthat he heard other employees kid Jackson about beinga union manHowever, Tarvinfurther testified that he assumed Jacksonwas infavor of the Union COLONIAL LINCOLN MERCURY SALES, INC.59Respondent contends that Jackson was discharged"because he was generally an unsatisfactory and unde-pendable employee." Stevens denied that when he dis-charged Jackson he told Jackson that it was because hewas reducing the number of employees in the washarea.15According to Stevens, "Jackson was good when he wasthere," but he was undependable. Finally, when Jacksonreported for work an hour late on February 12, he decidedto discharge Jackson.Among the complaints Stevens had regarding Jacksonwere that "at least four or fivetimesper week" he spoke toJackson about "failing to come in" and that many times hereceived reports from Ray King that the latter was unableto find Jackson because Jackson was away from his areagetting sandwiches or going elsewhere.16 On two occasionsStevens believed Jackson reported to work under theinfluence of alcohol. In one instance, on a Saturdaymorning, Stevens sent Jackson home for that reason.Stevens also had heard that Jackson charged salesmen forwashing their demonstrators and had warned Jackson tostop that practice.Nevertheless,Stevens received acomplaint from salesman Luis Barrea that Jackson hadrefused to wash his car unless he paid Jackson for theservice. Stevens again warned Jackson about such conduct.On his direct examination Stevens testified that he receivedthecomplaint from Barrea within 5 days precedingJackson's discharge. However, on cross-examination whenconfronted with an affidavit which he had submitted to aninvestigator for the Board before the heanng, Stevensacknowledged that the incident had occurred in January1971. Stevens also testified that he received two or threecomplaints from George Eubanks that Jackson would notwash customers' cars.17The proximatereasonsfor Jackson's discharge, accord-ing to Stevens, were Jackson's absences and tardiness.Stevens testified that at least two or threetimes a weekJackson was late for work, punched out early, or simplyleft the premises and that Stevens on numerous occasionshad warned Jackson about such conduct. Jackson wasabsent from work between February 4 and February 9.Jackson testified that he had been ill and that on each ofthe work days he was absent he telephoned and advisedStevens or the used-car manager, Slim Hughes, that hewould not be in. Stevens contradicted Jackson in this15VicePresident William Hanke testified, "What we were doing was justtrying todo with lesspeople Thepoint beingthatwe wanted to operate thewash rack with one man "16Although Ray King, who was in immediate charge of the new-car get-ready department,was a witness at the heanng,he did not testify that hehad ever complained to Stevens about Jackson11Eubanks corroborated Stevens in this respect Eubanks testified thatthe practice was first to wash new cars and then to wash cars brought in forrepairs bycustomers On several occasions he complained to Stevens thatcustomers' cars had not been washed.On the other hand, Tarvin testifiedthat Jackson had always cooperated with him16 Stevens testified,"On numerous occasions prior to this I had warnedMr Jackson about being on time and dependable He was just notdependable He would come and go as he pleased "19King did not corroborate Stevens' testimony in this respect20 Service Manager George Eubanks testified that the Company does notdemand that porters punch in and out for lunch21Stevens did not specify what he was referringto bythe "condition wasnot improving"and that he"had numerous complaints"from othersOncross-examination,he was asked whether it was coincidencethatJacksonwas discharged the day after the Union's demand for recognition. Stevensrespect.Stevens testified that on February 4 Jacksonreceived permission to take the afternoon off for personalbusiness.About noon the next day Jackson telephonedStevens and reported that he was sick.Stevens asked howlong he expected to be out and Jackson said he would callor try to bein the next morning.Stevens did not hear fromJackson until he reported back for work on February 10.Stevens again warned Jackson that he had to be moredependable.18According to Stevens, the next day, February 11, RayKing, who is Jackson's immediate supervisor,reported thatcars were backed up for washing and that Jackson couldnot be found.19 Stevens testified he made a complete tourof the building but could not find Jackson. He thenassigned someone else to wash cars.Stevens next sawJackson about 5:30 that afternoon and asked where he hadbeen.Jackson said he'd been in the building all the time.After Stevens informed Jackson that he had looked for himand couldn't find him, Jackson admitted that he had somepersonal business he had taken care of.Jackson denied that he left the Company's premises onFebruary 11 or that he hadthe conversation with Stevenstestifiedto bythe latter.Jackson's timecard shows that onFebruary 11 he punched out for lunch at 1:07, did notpunch back in after lunch,20 and clocked out at 5:39.Stevens discharged Jackson the next day when the latterreported for work 1 hour late. According to Stevens,Jackson "went back to go back to work and I walked rightback behind him and I had reached the decision now wasthe time to discharge him due to the fact that the conditionwas not improving and I had had numerous complaintsfrom other departments and people within the company onJackson's actions.He just wouldn't cooperate."21Respon-dent denies that the Union or Jackson's union activities inany way prompted the decision to discharge Jackson.Stevens not only denied that he had any knowledge ofJackson'sunion activities,but testified,"Ihad no knowl-edge of anything due to the Union until I saw the picketline in front of our building."22In large part Jackson contradicted Stevens' testimonyabout his derelictions.Regarding reporting late on Febru-ary 12, Jackson testified that Stevens had told him not tostart early on cold mornings.23 Jackson denied that he hadany conversation with Stevens on February 11 about hisanswered,"No, sirTherewas just an accumulation of everything and thenwhen this thing popped up of him charging salesmen again,the main reasonfor firing Lex Jackson was nothing to do with the Union,he was strictly notdependable." The reference to charging salesmen was the complaint of LuisBarrea which on direct examination Stevens testified had been made lessthan 5 days before Jackson's discharge,but on cross-examination Stevenschanged his testimony to fix the date as sometime in January 1971.22Although he toursthe shop veryoften,Stevens also testified that hedid not observe the posted notice, dated February 19,1971, prohibitingunnecessary gatherings not related to work23Although the nominal hours of work were from 8 a.m. to 5 30 p in.,the evidence indicates that Respondent tolerated violations of both arrivaland departure times. Neither Stevens nor any other company managertestified that Respondent expected the employees in the new-car get-readydepartment(to which Jackson was assigned)strictly to observe the officialhours of work in another connection Respondent introduced the timecardsof Nathaniel Rainey and Leo Thomas,both of whom worked in the new-carget-ready department.For February11,Rainey's timecard shows that heclocked in at 8.34 a.m. and out at 4 53 p.m.while Thomas'timecard showshe punched in at 8:04 a.m. and out at 5:26 p.m 60DECISIONSOF NATIONALLABOR RELATIONS BOARDalleged absence that afternoon. According to Jackson, hewas reprimanded for poor attendance only once and thisoccurred about 3 weeks before his discharge. Also, Jacksondenied that he ever had charged salesmen for washing theircars although he willingly accepted tips when tips wereoffered to him by salesmen. Jackson acknowledged that onone occasion Stevens spoke to him about a complaint fromEubanks about Jackson's failure to wash a customer's car.Vice PresidentWilliam Hanke testified that in mid-January 1971 Stevens complained to him that Stevenscould not depend on Jackson and that Stevens was goingto have to make a change. On January 30, another porterby the name of Henry Harmon was hired to take Jackson'splace. However, a few days later Harmon was involved in aminor automobile accident and a question arose as towhether Harmon's driver's license might be revoked. Ifthat were to have happened then Harmon's services wouldhave been of no value to the Company. Therefore, Stevensdid not terminate Jackson's employment at that time.24General Counsel argues that Respondent's defense to thedischarge of Jackson was contrived, and its spuriousness isemphasized by the inconsistency between the testimony ofStevens and Hanke. According to Hanke, the decision toterminate Jackson was made no later than January 30when Harmon was hired as his replacement. Stevens, onthe other hand, testified in effect that he alone made thedecision to terminate Jackson and that he made thedecision spontaneously on February 12. The inconsistentversions given by Hanke and Stevens suggest that neitherwas correct. The gist of Stevens' testimony is that Jacksonwas a good worker when he worked but that he wasdischarged because of his excessive absences and tardiness.Regarding absences, the only specific instances developedby Respondent were the period between February 4 andFebruary 9 when Jackson testified he was home ill and theafternoon of February 11. The Company does not disputethat Jackson was ill between February 4 and 9. Stevens'complaint is that Jackson telephoned on Friday, February5, to inform him that he would not be in to work becauseof illness, but Jackson failed to telephone again on the next2work days. The more serious offense occurred onFebruary I1 when, according to Stevens, Jackson disap-peared for the bulk of the afternoon. Jackson denied thathe was out of the building. Significantly, Stevens testifiedthat the reason he searched for Jackson that afternoon wasbecause he had received a complaint from Ray King thatJackson was missing. Although King was a witness forRespondent and was called on to testify about othermatters, he was not asked to corroborate Stevens' testimo-ny. I do not credit Stevens' testimony that Jackson was notin the building during the large part of the afternoon onFebruary 11. In general, Stevens impressed me as being anunreliablewitness.Among other things, he contradictedhimself as to several material matters and tended to resortto generalities in describing events which properly calledfor specifics.Furthermore, as pointed out by GeneralCounsel, his testimony that he had no knowledge whatso-24Hanke testified that Stevens knew Harmon was hired as a replacementfor Jackson25 Jackson testified that Stevens had given him some general instructionabout not starting work early on cold morningseverof the union activities among the Company'semployees until the day of the strike is incredible. He is thethird ranking official in the Company. Not only Brady andHanke but also Foremen Eubanks and Tarvin testified thatthey learned about the employees' organizational activitieson the night of the first union meeting. The subject was sowidely known that even insurance adjusters were consider-ingwhether they would withhold business from theCompany because of the possibility of a strike. Moreover,a delegation of three employees and two union representa-tivesmet with Hanke and Brady on the afternoon ofFebruary 11. That such a meeting was not mentioned toStevens is beyond comprehension.While there is no question that Jackson was late on theday he was discharged,25 according to Stevens, this was ahabitual failing on Jackson's part.Why on that day didJackson's customary dereliction prompt the decision todischargehim? Stevens testified, "I had reached thedecision now was the time to discharge him due to the factthat the condition was not improving and I had hadnumerous complaints from other departments and peoplewithin the Company on Jackson's actions." This purportedexplanation not only is general, vague, and unsupported byspecific example but also is inconsistent with Hanke'stestimony that on January 30 Henry Harmon had beenhired as Jackson's replacement but that Jackson's dis-charge was being deferred until a question about Harmon'sdriver's licensecould be resolved. There is no evidence thatHarmon's problem had been cleared by February 12.Apart from the conflict with Hanke, Stevens gives noreasonable explanation as to why considering all the manyalleged derelictions on the part of Jackson,'lie chose todischarge him on February 12, the day after Jackson'sunion activities became known in the shop, for the oft-repeated offense of reporting to work late.It ismy opinion that the explanation advanced byRespondent for Jackson's discharge is not true. I find, inagreementwithGeneralCounsel, that Jackson wasdischarged because of his union activities and as an objectlesson to other employees as to what might happen to themif they supported the Union. Such discriminatory dischargenot only discourages membership in the Union in violationof Section 8(a)(3) but also restrains, coerces, and interfereswith employees' exercise of their statutory rights inviolation of Section 8(a)(1).2.Edward L. AbbottEdward L. Abbott was hired about January 15, 1971, byServiceManager George Eubanks to do new-car prepara-tionwork at a salary of $125 per week. He attended theunion meeting of February 10 at which time he signed theletter toMr. Brady. He also was elected as shop stewardfor his department. Abbott signed a union authorizationcard on February 9.Abbott was discharged on Monday, February 15, 1971.26According to Abbott, when he arrived at work on themorning of Thursday, February 11, he felt ill. He told Ray26The complaintalleges thatAbbottwas dischargedon February 22However,his final checkisdated February 17 andit thus appears that thedischargeoccurred a week earlier COLONIALLINCOLN MERCURY SALES,INC.61King that he felt bad but nevertheless worked the entiremorning After lunch, when he hadjust finished predeliveryservice on a car which was still on the rack, he was sittingin the vehicle with his head slumped over. At this momentAl Stevens came to him and asked if he had nothing betterto do than to sleep. Abbott answered that he wasn't asleepbut felt bad. Stevens responded, "If you feel bad, whydon't you check out and go home?" According to Abbott,he explained to Stevens that he was the only one there andbecause there was a backlog of work he felt he should notleave.He also told Stevens that he didn't have transporta-tion to go home.27 Stevens responded, "That doesn't makeany difference, go ahead and check out anyway and gohome." Accordingly, Abbott told Ray King that he wasleaving and probably would not be in to work the next day.He left the premises between 2 and 3 p.m.Abbott was absent the next day, Friday, February 12,and did not telephone to advise that he would not be in.Abbott explained that he did not believe it was necessaryto telephone because he had told King before he left onThursday that he probably would be absent the followingday.When Abbott reported for work on Monday, February15, he was informed by Service Manager George Eubanksthat he was discharged. Abbott asked why, and Eubankssaid, "sleeping on the job, failing to punch the time cardwhen leaving and not calling in sick." When Abbott triedtoexplain the circumstances to Eubanks, the latterindicated he was merely complying with directions and hadnot participated in the decision to terminate Abbott.ServiceManager George Eubanks testified that "Mr.Stevens came to me and told me that [Abbott] wasn'tdependable and that he was terminating [Abbott] and thenwhen Mr. Abbott came to my office I told him the exactwords that Mr. Stevens said, to terminate him because ofdependability." Eubanks further testified that, as a generalrule, except for a serious offense such as being drunk onthe job or doing something which would be hazardous tolife,he would not discharge an employee the first time theemployee engaged in some misconduct. Eubanks ex-plained, "One time if he was late for an hour or somethingand didn't punch in, I have not fired him, no, I have spoketo them."28 Eubanks further testified that he would notdischarge an employee for failure to punch his timecard inthe morning or for failure to punch out in the evening butwould reprimand the employee for such oversight.29Relative to the Company's policy regarding punchingtimeclocksWalter R. Page testified that there was no rulewhich was strictly enforced. The employees had beenadvised that state law required them to punch timeclocks.Until the union activity began employees were permitted towrite in their time and the supervisor would sign the card.However, after the organizational campaign got underway,"they said we had to start punching it, punching thetimecard." Page further testified that there were manytimes he failed to punch his timecard and nothing was eversaid to him about the matter.Al Stevens testified that about 1 p.m. on the day inquestion, February 11, he observed Abbott sitting in aCougar with his head slumped, and it appeared to StevensthatAbbott was sleeping. He asked Abbott what he wasdoing, and Abbott replied, "Nothing, resting." Stevensthen asked Ray King what Abbott was doing and Kingsaid Abbott was supposed to be working. Abbott interject-ed that there was no work. Stevens then asked Kingwhether there was work for Abbott to do, and King repliedthat there was plenty of work for him. Abbott then said hewas not feeling well, and Stevens told King that if Abbottdidn't feel well he should be at home or in the hospital.Stevens testified that he then went to George Eubanks'office and reported to Eubanks that Abbott had beensleeping in an automobile and was not doing his job.Stevens told Eubanks to send Abbott home and to "lookinto it." The next morning Stevens was informed by RayKing that they were short one man in the get-readydepartment. Stevens checked with Eubanks who told himthat they had not heard from Abbott. Later that afternoonStevens again asked Eubanks if the latter had heard fromAbbott, and when Eubanks replied in the negative Stevenssaid, "As far as I am concerned terminate him." 30 Stevenstestified that Abbott was terminated because he was "notdependable." Stevens denied that he had any knowledge ofAbbott's union activities.On cross-examination Stevens testified that Abbott hadworked for the Company only 2 or 3 weeks and that he hadreceived no complaints about Abbott. When asked toexplain Abbott's summary discharge without any warningor reprimand, he testified, "I would think my decision forlettingMr. Abbott go would be basically sleeping on thejob saying he had no work to do and then not punching outand then not even having courtesy enough to call in andsay he was sick after he said he did not feel good theforegoing day and not showing up the second day after hewent home sick."Ray King testified that on the day in question, afterlunch, Stevens came to him and asked if he had any workforAbbott. King replied that there was work for Abbott.King told Stevens that Abbott had complained that hewasn't feeling well. Stevens instructed King to tell Abbottthat if he didn't feel like working he should go home. Kingtold Abbott to go home and to return the next day if he feltbetter.While there are some discrepancies in the versions of theincident, summarized above, the essential facts are not indispute. Stevens observed Abbott resting, was informedthat Abbott was ill, and sent Abbott home. Abbott did not27Ray King testified that both Leo Thomas and Nathaniel Rainey wereatwork on February I I King also testified that Abbott did not sayanything to him about the department being short-handed However,Abbott did not testify that he told King that he would continue workingbecause the department was short-handed but testified that he gave suchexplanation to Stevens28Regarding porters, which includes Jackson, Eubanks testified thatunlike salaried employees the porters normally punch the timeclock whenthey go out to lunch and return He explained that "it is not a demand [bythe Company] that the porters do [punch the timeclock in and out forlunch] They have done it on their own.They punch in and out becauseif they see there is an extra two minutes coming to them, they are going toget that overtime "29More specifically, Eubanks testified, "If it is Just one occurrence, if itwas consistent, I would reprimand them "30Although George Eubanks was a witness for Respondent, he was notquestioned about the foregoing conversations between Stevens and himselfrelating to Abbott. 62DECISIONSOF NATIONALLABOR RELATIONS BOARDpunch his timecard when he left. The evidence isoverwhelming that this was common and generallycondoned.31 The next day, Abbott admittedly did nottelephone to advise that he would not be at work. In viewof the fact that Abbott was sent home the previous daybecause he was ill, this oversight on his part is understand-able.Moreover, there is no evidence that the Companydisciplined employees who did not call in when absent. For .instance, in the case of Jackson, according to Stevens,Jackson was absent several days without telephoning andwas not discharged when he returned to work. Further-more, so far as Stevens knew, Abbott was a competentemployee. Stevens did not consult Abbott's immediatesupervisors before reaching the decision to discharge him.Stevens' explanation for the summary discharge of Abbottin these circumstances does not carry the mark of truth.The employees' union activities became known to Respon-dent on the night of February 10. The next day CompanyPresident Brady announced that he would vigorously resistunion organization of the Company. Then, in a relativelysmall department under the direct supervision of SalesManager Al Stevens, the latter discharged Lex Jackson onFriday,February 12, and Edward Abbott the nextMonday. In both cases the explanations given for thedischarges, I find, were spurious. As in the case of Jackson,I find that Abbott was discharged because of his unionactivities and as a lesson to other employees as to whatmight happen to them for minor derelictions if theycontinue giving support to the Union. Accordingly, I findthatRespondent by discharging Edward L. Abbott onFebruary 15, 1971, violated Section 8(a)(1) and (3)3.Jerry R. FranklinJerryR. Franklin was hired in September 1970, as abody repairman. He was compensated on a commissionbasis computed at 50 percent of the customer's charge forthe work. Franklin signed a union authorization card onFebruary 9, 1971, and, at the union meeting the nextevening, also signed the letter to Brady. Franklin wasdischarged on March 1, 1971.According to Franklin, it was his usual practice to arriveat work between 8 and 8:15 in the morning and to leavebetween 4:45 and 5 o'clock in the afternoon. On the day hewas discharged, he changed from his work clothes into hisstreet clothes about 4:45 p.m. He returned to the shopabout 5 o'clock and was talking with Walter Page whenAssistant Body Shop Foreman Skip Lemke came by andasked Franklin what he was doing in his street clothes.Franklin replied that he was about to go home. Lemkeresponded that he still had work to do. Franklin answeredthat he had done as much as he could with the parts thatwere on hand. Lemke, nevertheless, told Franklin to return31Thus, the bodyshop foreman, Earl Tarvin, testified that failure topunch the timeclock was not a dischargeable offense He explained that hewould not discharge anyone for failing to punch a timeclock, "unless I hadthe orders that it was company policy " There is no evidence that at anytime material to this hearing it was a company policy that employees whofailed to punch the timeclock were subject to discharge As a matter of fact,Tarvin testified that the employees failed to punch the timeclock "quiteoften "32Body Shop Foreman Earl Tarvin testified that, since the body shopemployees were paid on a commission basis, whenever in the afternoon theyto his work area and, if Franklin did not do so, he couldback his car in and get his tools. Franklin inquired whetherhe was fired and Lemke said he was. Franklin then toldBody Shop Foreman Earl Tarvin what had happened.Tarvin said, "[W ]ord had come down from the front officeto fire anybody that left before 5:30." According toFranklin, he had never previously been reprimanded forleaving at 5 p.m.Walter R. Page, another body shop repair employee, whoworked for the Company for about a year in 1967 and thencontinuously since 1969, testified that prior to the adventof the Union there was no fixed rule regarding hours. "Ifyou finished a job at 4 o'clock and they didn't haveanything else for you to do and you didn't have a job towork on, you could leave at 4 o'clock." 32 According toPage, after the union organizational campaign began, theemployees were asked to observe regular hours, "but itnever did go into effect . . . they didn't enforce it." Pagefurther testified that he knew it was Franklin's practice toarrive at work between8 and 8:30 in the morning and thatFranklin always left about 5 o'clock in the afternoon andtohisknowledge no one had ever said anything toFranklin about leaving at that hour.Page testified that he overheardthe conversation inquestion between Franklin and Lemke. According to Page,Lemke asked Franklin why he didn't finish the job he wasworking on and Franklin replied that he didn't have anyparts.Lemke said you are not supposed to leave at 5o'clock.Franklin answered, "I have always left at 5o'clock." Lemke replied, "[W ]ell, you don't leave until 5:30... you will start staying until 5:30, then if you can't stayuntil5:30 then we don't need you." Franklin askedwhether Lemkewas tellinghim that he was fired, andLemke replied, "[Y]ou might say that." Upon being furtherpressed by Franklin, Lemke said, "Yes, you are fired."About 5 minutes later, Page went into the office andasked Foreman Earl Tarvin "if this was his idea and hesaid no it came from the front office, if anybody left before5 o'clock he wants to discharge them . .....33Skip Lemke testified that on March 1, 1971, about 4:45p.m. he observed Franklin dressedin streetclothes. Lemkeasked him where he was going and Franklin said he wasgoing home. Lemke stated he still had work to do andasked why he was not doing it. To this Franklin answered,"I always go home at 5 o'clock." Lemke replied, "Notwhen there is work to do." Lemke then asked Franklin"how long he had been getting away with that." Franklinsaid, "He had been getting away with it for quite awhile."Lemke answered, "You have been getting away with it toolong." Lemke then asked Franklin "if he would like tobackhiscar in the shop and load his tools."The work which Franklin still had to do on the occasionin question had to be completed before the car could befinished doing the work available for them theywould be given permissionto leave regardlessof the hour33Tarvin testifiedthat following Franklin's discharge he had separateconversationswith Franklin and withPageAccording to Tarvm,Franklinasked if Lemke had authority to dischargehim, and Tarvin replied in theaffirmativeLater,Page walkedinto Tarvin's office and said that he thoughtamistake was being made in letting Franklingo According to Tarvin, "Itold him I had a job to do, I was hired to do ajob andIdid it" Tarvindenied that he told Page that word had comefrom the frontoffice todischarge anyone leaving before 5 30 p in COLONIAL LINCOLNMERCURY SALES,INC.63brought into the paint shop for painting. According toLemke, this particular work ultimately was completed andtook only 25 minutes to do. However, if Franklin hadcompleted the work on the night of March 1, because ofthe lateness of the hour, the car would not have beenpainted that evening. On his cross-examination, Lemkefurther testified that the car was not delivered to thecustomer for approximately an additional 2 weeks becausecertain necessary replacement parts were not available.Lemke testified that Franklin was working for theCompany when Lemke was hired on November 1, 1970,and as of then he knew that Franklin customarily left thepremises at 5 p m., or earlier. According to Lemke, "In myrepeated talks withMr. Franklin, by Mr. Tarvin andmyself, he occasionally stayed until 5:30 like everyone elseand came in at the proper time in the morning and then astime went on he kept on getting a few minutes further backto 5:20 . . . and then to 5 o'clock, then 4:45 and he justworked himself back in the same shape he was in before"Also, according to Lemke, "Mr. Tarvin had spoken to Mr.Franklin on several occasions about his coming and going.Mr. Franklin was habitually late in the morning andusually left early in the evening ...." Lemke testified thatthe previous Friday Franklin stopped working before 5o'clock and did not complete repairs on a car which theCompany had promised would be ready for delivery to thecustomer that day. According to Lemke, the work couldhave been completed in about an hour. On that occasionLemke asked Franklin why he was leaving, and Franklinsaid that he was tired, that he had to go home, and that hehad some other business to take care of. Franklinsuggested to Lemke that the customer should be told topick up the car on Monday. Franklin was not disciplinedon that occasion.Body Shop Foreman Earl Tarvin testified that thecustomary working hours in his department were from 8a.m. until 5:30 p.m. but "if they were caught up at 4o'clock, didn't have any parts or didn't have anything todo, they would come and tell me they needed to go homeand wanted to go home and I would tell them to go butwhen they had work to do they were expected to be on thejob until 5:30." He further testified that in mid-February1971 a notice was posted instructing the employees toobserve regular working hours. However, according toTarvin, the notice did not change the policy in the bodyshop regarding departure time. Tarvin explained, "My menare not salaried. They don't get paid by the hour but by thejob." Regarding Franklin, Tarvin testified, "Most of thetime he would sneak off about 5 o'clock and sometimeseven earlier, you wouldn't know he was gone until youlooked up and missed him." Tarvin estimated thatFranklin left on or before 5 p.m. two or three times a week.He further testified that he had spoken to Franklin aboutthis practice several times and that Franklin always had34Tarvin denied that he made any such statement to Franklin or Page Ido not credit Tarvin's denial, he was not a forthright witness There are anumber of demonstrable inconsistencies in his testimony that are notexplainable by normal memory lapse For an example, in an affidavit whichhe executed on April 9, 1971, he'stated, "I had no knowledge whatever ofwhether Abbott, Jackson or Franklin were involved in Union activities "However, at the hearing he testified that he knew prior to Franklin'sdischarge that Franklin favored the UnionHis explanation for thissome excuse such as he had to work on his wife's car or "hehad to go do this, do that ... .Prior to the posting of the mid-February notice, therewere no restrictions on the time body shop employeescould leave work. Walter Page testified without contradic-tion that employees could leave before 5:30 p.m. even ifthey had not completed repairs on the car on which theywere working. However, most of the employees obtainedpermission from their supervisor before leaving early.Franklin's practice was somewhat at variance with that ofthe other body shop employees. Franklin routinely leftwork by 5 p.m. This was well known to his supervisors.Tarvin testified that Franklin left early two or three timeseach week. Franklin was discharged by Lemke on March 1for doing what he had been doing regularly for so long thatitantedated Lemke's employment with the Company.Accepting Lemke's version, the car Franklin was repairingrequired another 25 minutes of work before it would havebeen ready for painting. The painting would not have beendone until the next day even if Franklin had finished therepairs that night. Furthermore, there was no urgency incompleting the repairs on the particular car becausereplacement parts which had been ordered had not yetbeen received and were not received for approximatelyanother 2 weeks. In the circumstances, why then didLemke make an issue about Franklin's leaving early onMarch 1, and why did Lemke discharge him for refusing toremain at work? The answer was provided by Tarvin whotoldbothFranklin and Page that he had receivedinstructions from the "front office" to discharge anyonewho left before 5:30 p.m.34The rule promulgated by Respondent that its employees,including commission employees, must remain on thepremises until 5:30 p.m. was, I found above, unlawfullyadopted following the Union's demand for recognition andas a reprisal against its employees for their self-organiza-tional activities and to discourage their support of theUnion. As the rule was not generally enforced, it is possiblethat it was announced, not because Respondent intendedto effect any real change in its policy regarding hours ofwork, but to harass its employees for their union activities.For unexplained reasons Lemke was more zealous in theapplication of the rule than any other company official.Nevertheless, the discharge of Franklin for violation of acompany rule which was unlawfully promulgated todiscourage union activities was unlawful. Accordingly, Ifind that Respondent by discharging Jerry Franklin onMarch 1, 1971, violated Section 8(a)(3) of the Act and alsointerfered with, restrained, and coerced employees in theexercise of their statutory rights in violation of Section8(a)(1).D.The StrikeThe day after Jerry Franklin wasdischarged there was ainconsistencywas that his information "was just hearsay They hadn'ttalked to me and I hadn'tasked them " Nevertheless,elsewhere during thehearing Tarvin testified that aboutFebruaryI I he asked Franklin whetherFranklin went to the union meeting,and Franklin answered that he did Ingeneral, Tarvin impressed me as being an unreliable witness who was willingto, and did, shade the truth in order to assist his employer's cause in thislitigation 64DECISIONSOF NATIONALLABOR RELATIONS BOARDmeeting of the Company's employees at the Union's office.About 22 employees attended. The fear was expressed thatthe employees would be discharged one at a time.Therefore, it was agreed that they would strike if anotheremployee should be discharged. On March 4, 1971, JohnR. Herring was discharged. (The discharge is not alleged tobe unlawful.)When the employees heard about thedischarge they agreed among themselves that they wouldstop working. Union Representative Dickinson was con-tacted that evening, and the employees developed with himthe strategy that they would follow.35 The next morningthe employees struck and began picketing the Company'spremises. The picket signs advertised that the Companywas unfair and refused to bargain. On March 10 UnionRepresentative JamesDickinson and a committee ofemployeesmet with Company Vice President WilliamHanke and Robert Wilkins, an attorney for the Company,at which time an unconditional application for reinstate-ment was made on behalf of all the striking employees. Theunion delegation was informed that all of the strikers hadbeen replaced except three.36 The complaint alleges thatthe strike was caused and prolonged by Respondent'sunfair labor practices.Therefore, its theory is thatRespondent was under a duty, following the unconditionalapplication for reinstatement, not only to reinstate thestriking employees to the positions for which there wereavailable vacancies, but also to discharge persons hiredduring the strike as replacements for the strikers and tooffer those jobs to the striking employees. Accordingly, thecomplaint further alleges that Respondent unlawfully hasdiscriminated against the following striking employees byits failure to reinstate them to their former positions on andafterMarch 10, 1971: Alton L. Bassett, David L. Brown,Henry Harmon, John T. Herring, Jerry D. Johnson, LarryH. Lawrence, Walter R. Page,37 Nathaniel Rainey, GeorgeA. Sheffield,Albert N. Sims, Alvin D. Sims, James R.Underwood, Carroll D. Wheeler, Charles R. Wynn, andWillie Davis 38If the Company's unfair labor practices were an efficientcause of the strike, the strike, for the purposes relevanthereto,willbe deemed to have been an unfair laborpractice strike even if other factors contributed to theemployees' decision to stnke.39 Jerry Franklin's dischargeon March 1 was the third discharge within a period of 2weeks. I have found that each of the three employees whowere discharged, Lex Jackson, Edward L. Abbott, andJerry Franklin, were unlawfully discharged to discouragemembership in the Union. At the meeting of employeesheld on the night after Franklin was discharged, according35Dickinson testified he met with company employees on the night ofMarch 4 "They just said they wasn't working any more until theyrecognized their unit and they was firing them and there wouldn't beanybody left there if they waited for an election "36The Company reinstated three employees at the time the applicationwas made37Page was reinstated to his former position about May 20, 197138 It was stipulated at the hearing that the above-named employees,exceptWillie Davis, had been employed by the Company on March 4, hadengaged in picketing the premises of the Company between March 4 andMarch 10, and had made an unconditional application to return to work onMarch 10 It was also stipulated at the hearing that Willie Davis was astriking employee although he did not activelyengage inany picketingactivities and that he too unconditionally applied for reinstatement onto John T. Herring, Jr., "we discussed the firing ofemployees to destroy the Union and all members presentvoted that if anyone else was discharged that we wouldstrike."About 3 days later John R. Herring, was dis-charged.This triggered the decision to go on strike.Although Herring's discharge (which was not unlawful)was the immediate cause for calling the strike, theproximate operative reasons also were the discharges ofJackson, Abbott, and Franklin. As these three employeeswere unlawfully discharged, the strike which began onMarch 5 in protest thereof (and in protest of Respondent'sunlawful refusal to bargain with the Union) was an unfairlabor practice strike.Accordingly, in agreement withGeneral Counsel, I find that Respondent has furtherviolated Section 8(a)(1) and (3) of the Act by its failure onand after March 10 toreinstatethe above-named strikersto their former positions.E.The Refusal To BargainOn February 11, 1971, the Union demanded recognitionas the representative of Respondent's employees in anadmittedly appropriate unit, and Respondent refused suchrecognition.At the hearing, the parties agreed that 39employees were included in the unit as of said date butcould not agree on the inclusion or exclusion of thefollowing seven employees.G. P. Brumbelowis the dispatcher. He receives the repairorders after they have been written by the service writersand assigns the work called for by such orders to themechanics. Specialized work such as transmission andelectrical repairs are assigned to the mechanics who arequalified to do that work, and general repairs are assignedtomechanics in accordance with their availability. Whenthere are more mechanics available than work for them,the assignments normally are given on the basis of whichmechanic received the last work assignment.40 Thedispatcher's sole authority over other employees is toassign work to them, to follow the progress of the work,and to get the work done as quickly as possible. GeneralCounsel contends that Brumbelow should be excludedfrom the unit because he has "no community of interestwith mechanics, and because he has control over whichmechanics can get a particular job." In effect— GeneralCounsel argues that Brumbelowis a managerialemployee.Ido not agree. While the dispatcher's job requires intimateknowledge of the functioning of the service departmentand the skills of the mechanics and while it also requiresthe exercise of judgmentin assigningwork in such orderand to such mechanics as to meet the service department'sMarch 10.39 "If an unfair labor practice had anythingto dowith causing the strike,it is an unfairlaborpractice strike"GeneralDrivers and HelpersUnion,Local662(RiceLake Creamery Co) v N L R B,302 F.2d 908, 911(C A D C), cert. denied 371 U.S. 827Winn-Dixie Stores, Inc v. N L R B,78 LRRM 2375 (C.A 4), cited byRespondent,is inapposite because thecourt concluded that therewas no causal connection between the unfairlaborpractices and the strike. It is settled law that a stoke which is caused insubstantial partby an employer's unfair labor practices does not lose itsunfair labor practicecharactersimplybecause it may also have had otherobjectivesN L R B. v Fitzgerald Mills Corp,313 F.2d 260, 269 (C.A. 2);Butcher Boy Refrigerator Door Co v. N LR B,290 F.2d 22, 23 (C.A. 7)40What probablyismeant is that the mechanic who is without work thelongest receives the first assignmentof work. COLONIALLINCOLN MERCURY SALES,INC.65schedule, it, nevertheless, iswork of a repetitive androutine nature which involves neither supervision of otheremployees, nor establishing policy for the Company, norcommitting the resources of the Company. I find that thedispatcher should be included in the unit.R.Workmanis the shop foreman. He is responsible forthe quality of the mechanical repairs done in the shop. Inaddition, he is available to instruct and assist mechanicswho may have difficulty effecting a repair. Workman hasauthority to reject work done by mechanics and to requirethem to redo repairs. Such rejection has an adverse effecton the earnings of the mechanics who are paid acommission based on the customer's charge for the work.Unlike other mechanics, Workman is paid a salary plus acommission computed on the basis of the total sales of theservice department. I find that Workman has the authorityresponsibly to direct the mechanics in their work and istherefore a supervisor within the meaning of the Act. Itherefore find that Workman should be excluded from theunit.Ray Kingis incharge of getting new cars ready fordelivery; his department is under the direct supervision ofGeneral Sales Manager Al Stevens. King is responsible forgetting out the work that is assigned to his department, andin this connection he directs the work activities of fromfour to six men. He also has authority to give theemployees in his department time off and to assignovertime work to them. He is paid a salary while the otheremployees in the department are hourly paid. According toStevens, King has authority to discharge employees in hisdepartment. I find that King is a supervisor and thereforeis excluded from the unit.A B. Sorrellsis the cashier. Her place of work is in thegeneraloffice area and not in the service area. She receivesthe repair orders, including parts used, fromthe servicedepartment,which are transmitted to her through apneumatic tube and totals the individual charges on therepairorders to arrive at the customers' bills.. Thecustomers make their payments for the car repairs to Mrs.Sorrells. In case of question she will call ona servicedepartment employee to explain the charge to thecustomer. She also serves as Respondent's switchboardoperator.Mrs. Sorrells is not required to go into the servicearea of the plant in the performance of her normal work. Ifind that Mrs. Sorrells is an office clerical employee, not aplant clerical employee, and is excluded from the unit.E Eubanksisthewife of Service Manager GeorgeEubanks. She normally works for Respondent 8 hours perweek. She selects the day she will work to suit herconvenience. Her job consists of filing repair orders in thecustomers'fileswhich are kept in the service writers' office.Her work contacts are with theservicewriters. I find thatMrs. Eubanks is included in the unit as a regular, part-timeplant clerical employee.Homer Dabbs and D. A. Skinner:Respondent contendsthat these two persons were on authorized leaves ofabsence as of February 11, 1971, and therefore should beincluded in the unit. The Company does not have anyestablished policy regarding leaves of absence. AccordingtoHanke, leaves of absence are handled on an individualbasis.Homer Dabbs stopped working for the Companyprior to August 1970 and returned more than 9 monthslater in mid-March 1971. There is no evidence that he wascarriedon the Company's personnel roster for anypurpose, such as vacation benefits, insurance benefits, etc.,during this extended period. The only evidence relating toDabbs having been given a leave of absence is thefollowing testimony by Service Manager George Eubanks:..[H]is wife was off in Texas with her mother, hadcancer, had several operations and had to stay in a dryclimate and he has a couple of times secured leaves ofabsence to go out there to visit her and most of the times itwould run maybe one or two months, but it was a leave ofabsence, to come back later on." It is not clear fromEubanks' testimony that Dabbs was given a leave ofabsence in August 1970. In any case, Eubanks indicatedthat the leaves of absence that he had given Dabbs in thepast were for "one or two months." In this instance Dabbswas gone for 9 months. If Dabbs had been given a leave ofabsence when he left in August 1970, it expired long beforehis return.As to Skinner, George Eubanks testified: "... [H]isfamily lived close to Anniston, Alabama. He has got ayoung boy nine years old. He worked over here and wentback on the week ends. It got to be a matter that themechanic felt that he was neglecting his child because hesaid the nine year old would cry before he would comeback over for the next week's work, so he decided hewanted to go over there and attempt at a new dealership toestablish a job, but if not, if he could not make it, then hewould like to return and it was agreed at that time he couldreturn to employment." Eubanks' testimony indicates thatSkinner quit his employ but was promised employmentagain should he return at a later date.Ifind that Dabbs and Skinner were not on leaves ofabsence as of February 11, 1971, and therefore are notincluded in the unit.Ifind that as of February 11, 1971, there were 41employees in the unit involved in this case: The 39employees agreed on by the parties at the hearing plusBrumbelow and Mrs. Eubanks.Twenty-nine of the employees in the described unitsigned union authorization cards. These cards are entitled"Application For Membership" and in-pertinent part readas follows: "I here apply for membership in the Retail,Wholesale and Department Store Union and designate itto represent me in collective bargaining negotiations onwages, hours and working conditions." Twenty-seven ofthe cards had been delivered to Union RepresentativeJames Dickinson prior to his meeting with the Companyon February 11, 1971, when, on behalf of the Union, herequested recognition as the representative of the Compa-ny's service department employees?iRespondent contends that three of these cards-signedby Glenn T. Kitchens, John T. Dabbs, Jr., and EdwardRay Easley-should not be counted towards the Union'smajority because these employees, when solicited to signthe cards, were led to believe that the only purpose of the41The cardsexecutedby AlvinSims andJerry D Johnsonare datedMarch 1,1971, andMarch5, 1971, respectively The 27 othercards wereexecuted betweenFebruary 9 and February 11, 1971 66DECISIONSOF NATIONALLABOR RELATIONS BOARDcards was to get a meeting. Glenn T. Kitchens testified thathe was solicited to sign a card by Larry Lawrence. Heinquired what the purpose of the card was and, accordingto Kitchens, Lawrence said:... that they were trying to get a union into the shopto better the insurance purposes. But before they couldget the union in they had to have a meeting and I said,well, I'm not really interested in joining no union. Hesaid,well, everybody else is sticking together. I said,well, I will sign the card, Larry, to go to the meeting butIdon't want to join a union. And I signed the card. Hesaid read it. I said I'll take your word for it . . . Ifigured we would stick together and have the meetingandwe would decide what we wanted to do.Kitchens further testified that Lawrence told him that if hedid not want to sign the card he should wait and go to themeeting and then decide what he wanted to do. The card inquestion states its purpose in clear and unambiguouslanguage. Despite Kitchens' expressed reservations aboutjoining theUnion, he chose voluntarily to sign theauthorization card. He was not misled either by Lawrence,who solicited his signature, or by any ambiguity in thelanguage printed on the card.42 Even if Kitchens chose tosignthe card only because he wished to "stick together"with his fellow employees, rather than because of sympa-thy with the Union, the card nevertheless represents a validdesignation of the Union. As the Supreme Court stated inN.L.R.B. v. Gissel Packing Co.,395 U.S. 575, 607-608,We cannot agree with the employers here thatemployees as a rule are too unsophisticated to bebound by what they sign unless expressly told that theiract of signing represents something else.[We] also accept the observation that employees aremore likely than not, many months after a card driveand in response to questions by company counsel, togive testimony damaging to the union, particularlywhere company officials have previously threatenedreprisals for union activity in violation of § 8(a)(1)[citations omitted].We therefore reject any rule thatrequires a probe of an employee's subjective motiva-tions as involving an endless and unreliable inquiry.John Thomas Dabbs, Jr., testified that he signed a unioncard on February 9, 1971. He was solicited by LarryLawrence and John T. Herring, Jr. According to Dabbs:They gave me the card. I looked at it and it said Retail,Wholesale and Department Store Union. I saw it andJohn Herring said we are trying to get a union in. Ikind of hesitated and I said, I'll go along with themajority. And then John Herring, Jr., said, well, this isnot the union. We are trying to get a meeting. So, Isigned the card and filled out my name and address.For the reasons stated above, I find that this cardalso is avaliddesignationof the Union. Furthermore, Dabbstestified that he attended all the union meetings and tookthe oath of membership in the Union.Edward Ray Easley testified that he was solicited byLarry Lawrence. According to Easley, Lawrence42Kitchens' testimony that he filled in the information asked for on thecard and signed the card without reading it and without understanding that. .. just said that we were fixing to have a meeting toget the union in this company. He said, we've got tohave a meeting first. We've got to all get together andsee how we want to do this.He said, if yousign thiscard we are going to havea meeting.And he told meabout the insurance regulations and this and that thatwentwith it.He said, this card would draw usaltogether for ameeting.And we would see whether ornot we wanted the union. That was my understanding.For the reasons expressed above, I also find that Easley'scardconstitutesavaliddesignationof the Union.Accordingly, as of February 11, 1971, when the Uniondemanded recognition as the collective-bargaining repre-sentative of the Company's service department employees,and when the Company refused to recognize the Union assuch representative, the Union had receiveddesignationsfrom 27 employees in the appropriate unit which then wascomposed of 41 employees. The Union, therefore, hadbeen designated as representative by a majority of theemployeesThe refusal of the Respondent to recognize the Union,which had been designated as representative by a majorityof employees in the Company's service department, whensuch recognition was requested on February 11, 1971,alone does not spell out a violation of Section 8(a)(5). Bothpartieswere willing to submit the question of representa-tion raised by the Union's demand for recognition todetermination by the Board through its election processes.However, although an election was conducted on April 16,1971,Respondent by its unlawful conduct, found above,contaminated the election procedureso asto render theresults of the election meaningless. When on February 11,1971,Respondent's president, Ben Brady, learned abouthis employees' self-organizational activities, he promptlyannounced his opposition and that he would strenuouslyoppose the Union. Within 2 weeks of that date Respondentengaged in various unlawful acts calculated to discourageemployees' union support. Particularlysignificantwere thediscriminatory discharges of Jackson, Abbott, and Frank-lin.These discharges not only removed three unionmembers from the Company's employ, but was a devastat-ing tactic for eroding the employees'union enthusiasm.The discharge of some employees for their union member-shipor support (or in such manner, or under suchcircumstances, as to convey to the employees the impres-sion that the discharges were reprisals against employeesfor the organizational activities taking place) is a potent,but unfair and unlawful,meansof combatingan organiza-tionaldrive.A threat then hangs over the remainingemployees that if they continue to support the Union theytoo will be subject to peremptory removal from theirjobs.Such threat constitutes a forceful inhibition on the exerciseby employees of their statutory rights to engagein self-organizational activities. Furthermore, the reach of suchthreat is long. The fears generated in employees by thedischargeof some of their coworkers are pervasive,extensive,difficult to extinguish, and quick to reappearunder only slightstimulus.By reason of Respondent'sunlawful conduct, I shall recommend that the results of theitwas an application for membership in the Union is incredible COLONIAL LINCOLN MERCURY SALES, INC.67April16, 1971, election be set aside.Furthermore, I findthatRespondent's unlawful conduct served to underminetheUnion'smajority(to the extent that the results of theApril 16 election can be considered as a reflection of theemployees'sentiments regarding union representation) andthat the possibility of a fair rerun election, in thecircumstances,is slight.I further find that,on balance, theemployees'desires, previously expressed by their executionof union membership applications,will be better protectedby a bargaining order thanby anotherelection.According-ly, I shall recommend such bargaining order in this case.43IV.THE REPRESENTATION PROCEEDINGAn election among the employees of Respondent'sservicedepartment was held on April 16, 1971, in aproceeding initiated by a petition filed by the Union onFebruary 11, 1971. The Union lost the election and timelyfiled"Objections to Election" which in 12 numberedparagraphs set forth its objections to the conduct of theelection and to conduct affecting the results of the election.The "Objections to Election" are attached hereto asAppendix "A." In connection with the latter objections,which are covered by paragraphs numbered 1, 2, 3, 4, and12 in the Union's objections, only conduct which occurredafter the filing of the representation petition may beconsidered 44 The incidents adverted to by the Union'sobjections to conduct affecting the results of the electionduplicate the allegations of the unfair labor practicecomplaint herein. As the unfair labor practices committedby the Respondent occurred on or after February 11, 1971,and as such unfair labor practices prevented the conduct ofa fair election, I shall recommend that the results of theelection be set aside.Paragraphs numbered 5 through 11 of the Union'sobjections state the Union's objections to the conduct ofthe election. The election was held on the Company'spremises and the balloting was scheduled between 8 a.m.and 9 a.m. Respondent operates a franchise automobiledealership. The balloting was conducted in a closed roomlocated off a far corner of the Company's showroom. Inorder for the voters to gain access to the voting booth, theyhad to traverse almost the entire breadth of the showroom.The executive offices are located in the back of theshowroom. The balloting was conducted during hourswhen the showroom was open to the public for business sothat the presence of some company officials on theshowroom floor probably was required and should havebeen anticipated. Thus, during the polling hours, Brady,Hanke, Stevens, Eubanks, and Tarvin, as well as companyattorneys, were in the showroom and the voters had to passby them to reach the voting booth 45At the preelection conference, which was held about 7:30a.m. on the morning of the election, the Union's represent-ative, Herschel Holmes, designated Larry Lawrence, one ofthe striking employees, as the Union's observer.Mr.Wilkins, an attorney representing the Company, objectedand stated that Lawrence would not be permitted oncompany property. Although the Board representative toldWilkins the latter was furnishing grounds for objection,Wilkins remained steadfast. The Board agent informedHolmes that the premises belonged to the Company, and ithad the right to order Lawrence off the premises. Holmesthen designated a nonstriking employee as the unionobserver.For the morning of the election the Company hired auniformed policeman to be present during the pollingperiod. According to Hanke:There was some pretty high feelings that existed at thetime of that strike and all during the period afterwardand up until the election. The uniformed policemanwas brought to the place just to be sure that there wasnot an incident of any kind. You must remember thatwe had strikers and we had replacements. And we justdid not want any kind of incidents between them oramong themselves.Also, during the preelection conference the companyattorney informed the Board agent and the union repre-sentative that the striking employees would be permitted tovote only after the nonstriking employees had voted. Heexplained, "we are not going to keep our men back therewhile your men vote because they have got work to do."Before the polls opened the policeman ordered thestriking employees away from in front of the Company'sbuilding. They were permitted to wait on the sidewalk infront of the adjacent used-car lot. After the nonstrikingemployees had voted, Stevens came out and permitted thestriking employees to go into the premises to vote in groupsof four. As it turned out, the last striker didn't vote untilabout 9:18 a.m., although the polls were scheduled to closeat 9 a.m.Stevens testified that before the voting began theCompany's counsel gave him a list... of how the departments were going to vote so wewouldn't just close down, we were still in business, theyhad it set up where there would be four people at a timeso we set up to call the departments, in departments,like your office staff all at one time and we would takethem four at the time and it was the same way with thestrikers that were standing outside. My instructions wasto bring four people to the voting door each time, nomore than four at the door.The statutory object of Board elections is to obtain adefinitive expression of employees' desires regarding theselection of a bargaining representative. Ideally, employeesshould have the opportunity to cast their ballots in an areaand under circumstances where there will be no extraneousinfluences on their decision. Such an ideal can never beachieved when the election is conducted on the employer'spremises. On the other hand, to find a completely neutralplace for the balloting might require the selection of alocation which, as a practical matter, would be inaccessibleto some of the voters or, if not inaccessible, would besufficiently inconvenient to discourage them from exercis-ing their franchise. This also would impair the idealelection procedure which seeks to obtain an expressionfrom every eligible employee. Thus, practical considera-43N L R B v Gissel Packing Co, supra, Ace Foods, Inc,192 N LRB No45Each of the named company officialswas on theshowroom floor180,Merritt Motor Company,181 NLRB No 172during some part of the time, if not all the time, that the polling booth was44Goodyear Tire & Rubber Company,138 NLRB 453open. 68DECISIONSOF NATIONAL LABORRELATIONS BOARDtions often dictate accepting a less than ideal situs for theballoting and frequently such location is the employer'spremises. Board experience has indicated that, althoughthis is not ideal, in most instances, it is satisfactory.Whenever an election is held on company property, theemployer by volunteering the use of his premises assumesspecialobligations.The election is conducted by theBoard. It is under the auspices and control of the Board.The employer must not intrude in the election process. Theemployees should not gain the impression that the electionprocess is subject to the direction of the employer ratherthan of the Board. In effect, the employer is under anobligation to surrender control of his property to the Boardfor a limited time and to the limited extent required for theconduct of the election.46 In this case, the Employer didexactly the opposite. At the preelection conference hedictated a category of employees whom the Union mightnot use as observers, he dictated where and in what orderthe employees would vote, and he employed the services ofa uniformed policeman to insure his authority. I find thattheCompany's conduct in this case was a sufficientlyaggravated intrusion into the election process as to vitiatethe results. For this reason, also, I recommend that theelection conducted on April 16, 1971, should be set aside.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of the Company set forth in section III,above, occurring in connection with its operations de-scribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.Vi.THE REMEDYHaving found that the Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and that it take certain affirmative actiondesigned to effectuate the policies of the Act.Having found that Respondent unlawfully has refused tobargain collectively with the Union, I shall recommendthat it be ordered to bargain collectively with the Union,upon request, with respect to rates of pay, wages, hours ofemployment, and other terms and conditions of employ-ment of the employees in the appropriate unit describedbelow. I shall also recommend that any understandingreached between the parties shall be embodied in a signedagreement. Because the Respondent is being directed tobargain collectively with the Union, although no designa-tion of representative was made in accordance with theprocedures of Section 9 of the Act, I shall furtherrecommend that the notice herein contain languageadvising the employees of their right to a decertificationelection. SeeN.L.R.B. v. Priced-Less Discount Foods, Inc,405 F.2d 67, and 407 F.2d 1325 (C.A.6); Ace Foods, Inc.,192 NLRB No. 180.Having found that the Respondent unlawfully dis-charged Lex Jackson on February 12, 1971, Edward L.Abbott on February 15, 1971, and Jerry R. Franklin onMarch 1, 1971, I shall recommend that the Respondentoffer each of these employees immediate and full reinstate-ment to his former job, or, if that job no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make each ofthem whole for any loss of earnings he may have sufferedby reason of the discrimination against him by payment tohim of a sum of money equal to that which he normallywould have earned from the aforesaid date of his dischargeto the date of the Respondent's offer of reinstatement, lesshis net earnings during such period. The backpay providedfor herein shall be computed on the basis of calendarquarters, in accordance with the method prescribed in F.W.Woolworth Company,90 NLRB 289. Interest at the rateof 6 percent per annum shall be added to such net backpayand shall be computed in the manner set forth inIsisPlumbing & Heating Co.,138 NLRB 716.Having found that the strike which began on March 5,1971, is an unfair labor practice strike and that theRespondent unlawfully has refused to reinstate the 15sinkers named above, I shall recommend that the Respon-dent offer said employees immediate and full reinstatementto their former jobs, or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority or other rights and privileges, discharging if,and as, necessary persons hired on and after March 5,1971. I shall further recommend that Respondent makesaid strikers whole for any loss of earnings they may havesuffered by reason of Respondent's unlawful refusal toreinstate them to their former jobs by payment to them of asum of money equal to that which they normally wouldhave earned from March 15, 1971 (that date being 5 daysafter the date on which unconditional application forreinstatement was made by said striking employees), to thedate of the Respondent's offer of reinstatement less theirnet earnings during such period. The backpay provided forherein shall be computed on the basis of calendar quarters,inaccordancewith the method prescribed in F.W.Woolworth Company,90 NLRB 289. Interest at the rate of 6percent per annum shall be added to such net backpay andshall be computed in the manner set forth inIsis Plumbing& Heating Co.,138 NLRB 716.For the reasons which are stated inConsolidatedIndustries, Inc.,108 NLRB 60, 61, and cases there cited, Ishall recommend a broad cease-and-desist order.Upon the basis of the foregoing findings of fact andupon the entire record in the case, I make the following:CONCLUSIONS OF LAW1.By refusing to recognize and to bargain collectivelywith the Union on and after February 11, 1971, withrespect to the employees in the below-described appropri-ate unit, Respondent has engagedin, and is engaging in,unfair labor practices within themeaningof Section 8(a)(5)of the Act. The unit appropriate for collective bargainingis:46SeeAce Letter Service Co,187 NLRB No79, Fairview Hospital, 174Measurements Co, Inc,148 NLRB 1657, 1659NLRB No 192,motion to stay denied 443 F 2d1217 (C A7),Performance COLONIAL LINCOLNMERCURY SALES,INC.69Allemployees in the service department of theRespondent'sAuto Sales and Service Agency inAtlanta,Georgia, including mechanics, assistant me-chanics, new car get-ready, used car make-ready, bodyshop employees, plant clerical employees, and partsdepartment employees, but excluding all office clericalemployees, professional employees, guards, and super-visors as defined in the Act.2.By discriminatorily discharging Lex Jackson, Ed-ward L. Abbott, and Jerry R. Franklin, thereby discourag-ing membership in the Union, the Respondent has engagedin, and is engaging in, unfair labor practices within themeaning of Section 8(a)(3) of the Act.3.The strike by Respondent's employees which beganon March 5, 1971, was caused and has been prolonged byRespondent's unfair labor practices herein found.4.By failing and refusing, since March 10, 1971, toreinstate the 15 striking employees named above after theyhad made unconditional applications for reinstatement totheir former positions, thereby unlawfully discriminatingagainst them and discouraging membership in the Union,Respondent has engaged in, and is engaging in, unfairlabor practices within the meaning of Section 8(a)(3) of theAct.5.By reason of the foregoing conduct and by reason ofthe unlawful interrogation of employees, described above,and the unlawful change in its policy regarding employees'hours of work, Respondent has interfered with, restrained,and coerced employees in the exercise of the rightsguaranteed by Section 7 of the Act and thereby hasengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.6.The aforesaid unfair labor practices are unfair laborpracticesaffectingcommerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 47ORDERRespondent, Colonial Lincoln Mercury Sales, Inc., itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion membership or activities or concerning the unionmembership or activities of other employees.(b)Changing policies regarding hours of work or otherterms of employment to affect adversely employees'conditions of employment in reprisal against employees forengaging in union activities or to discourage unionactivities on the part of employees.(c)Discouraging membership in Retail, Wholesale andDepartment Store Union, Council of Georgia, AFL-CIO,or any other labor organization, by discharging any of itsemployees or by otherwise discriminating against any of itsemployees in regard to their hire, tenure of employment, orother term or condition of employment.(d) Refusing to bargain collectively with Retail, Whole-47 In the event no exceptions are filed as provided by Section 102 46 oftheRules andRegulationsof the National LaborRelations Board, thefindings,conclusions, and recommended Order herein shall, as provided insale and Department Store Union, Council of Georgia,AFL-CIO, as the exclusive collective-bargaining represent-ative of the employees in the following appropriate unit:Allemployees in the service department of theRespondent'sAuto Sales and Service Agency inAtlanta,Georgia, including mechanics,assistantme-chanics, new car get-ready, used car make-ready, bodyshop employees, plant clerical employees, and partsdepartment employees, but excluding all office clericalemployees, professional employees, guards, and super-visors as defined in the Act.(e) In any other manner interfering with, restraining, orcoercing employees in the exercise of their rights to self-organization, to form, join, or assist Retail, Wholesale andDepartment Store Union, Council of Georgia, AFL-CIO,or any other labor organization, to bargain collectivelythrough representatives of their own choosing,to engage inother concerted activities for the purpose of collectivebargaining or other mutual aid or protection, or to refrainfrom any or all such activities.2.Take the following affirmative action, which isdeemed necessary to effectuate the policies of the Act:(a)Upon request, bargain collectively concerning ratesof pay, wages, hours of employment, and other terms andconditions of employment with Retail,Wholesale andDepartment Store Union, Council of Georgia, AFL-CIO,as the exclusive representative of all the employees in theappropriate unit described above, and, if an agreement isreached, embody it in a signed contract.(b) Offer to the employees named below immediate andfull reinstatement to their former jobs, or, if those jobs nolonger exist, to substantially equivalent positions, withoutprejudice to their seniority and other rights and privileges,and make them whole for any loss of earnings they mayhave suffered by reason of the unlawful discriminationagainst them in the manner set forth in the section of thisDecision entitled "The Remedy." The employees to whomsuch offers of reinstatement and payments of backpayshall be made are:Lex JacksonEdward L. AbbottJerryR. FranklinAlton L.BassettDavid L. BrownHenry HarmonJohn T.HerringJerryD.JohnsonLarry H.LawrenceWalter R. PageNathaniel RaineyGeorge A. SheffieldAlbert N. SimsAlvin D. SimsJames R. UnderwoodCarrollD.WheelerCharles R. WynnWillieDavis(c)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.(d) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll records, social security payment records, timecards,Section 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes 70DECISIONSOF NATIONALLABOR RELATIONS BOARDpersonnel records and reports, and all other recordsnecessary to analyze the amount of backpay due under theterms of this recommended Order.(e) Post at its premises in Atlanta, Georgia, copies of theattached notice marked "Appendix B."48 Copies of saidnotice, on forms provided by the Regional Director forRegion 10, after being duly signed by Respondent'srepresentative, shall be posted by it immediately uponreceipt thereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including all placeswhere notices to its employees are customarily posted.Reasonable steps shall be taken by the Respondent toinsure that said notices are not altered, defaced, or coveredby any other material.(f)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of the receipt of thisDecision, what steps the Respondent has taken to complyherewith.49IT IS FURTHER RECOMMENDED that the election conduct-ed on April 16, 1971, beset aside, that the petition in Case10-RC-8619 be dismissed, and all proceedings held inconnectiontherewith be vacated.48 In the event that the Board'sOrder is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing an Order of the National Labor Relations Board "49 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed,this provision shall be modified to read"Notify the Regional Director for Region 10, in writing, within 20 daysfrom the date of this Order,what steps the Respondent has taken to complyherewith "APPENDIX AOBJECTIONS TO ELECTIONPursuant to Section 102.69 of the Board's Rules andRegulations,Series 8, as amended,Retail,Wholesale andDepartment Store Union, Council of Georgia, AFL-CIO,herein called the Petitioner, files this its Objections to theconduct of the election and conduct affecting the results ofthe election held on April 16, 1971, in the above styledmatter, wherein the tally of ballots shows four votes castfor the Petitioner, twenty-eight votes cast against thePetitioner, and thirty-two challenged ballots cast, and asgrounds for its Objections shows as follows:1.The Employer discriminatorily discharged several em-ployees for the purpose of coercing, intimidating, andinterfering with the rights of its employees under Sec. 7 ofthe Act, as amended, and to destroy the majority standingof the Petitioner among its employees and to prevent theemployees from casting a free and untrammeled vote in theNational Labor Relations Board election.2.The Employer by reason of its discriminatory discharges,and other unfair labor practices, caused an unfair laborpractice strike and upon the termination of the strike, thestrikersmade unconditional offers to return to work butthe Employer failed and refused to reinstate them for thepurpose, among others, of interfering with and affectingthe results of the election.3.The Employer, through its officers, agents and supervi-sors, interrogated its employees concerning their unionactivities,desiresand sympathies for the purpose ofaffecting the result of the election.4.The Employer, through its officers, agents and supervi-sors,made promises of benefits and threats of reprisals forthepurpose of affecting the results of the election.5.The Employer, through its officers, agents and supervi-sors, came into the voting area during the hours thatballoting was being conducted while they were standing inline waiting to vote and generally engaged in electioneeringactivities.6.The Employer, through its officers, agents and supervi-sors, interfered with and affected the results of the electionby its actionsagainst itsemployees, who had been onstrike,and who were refused reinstatement upon theirunconditional offers, when they came to the Employer'splace of business on April 16, 1971 to vote, to wit:(a)A uniformed policeman from the City of Atlantapolice force was hired by the Employer and placed near thepolling area to intimidate, coerce and restrain the formerstrikers who the Employer refused reinstatement.(b)This policeman at the request of the Employerrefused to allow the former strikers to come on to theEmployer'spremises when the polls opened at 8:00 A.M.and these persons were not even allowed to stand in frontof the building on the sidewalk prior to coming in to vote.Further,these persons were not even allowed to enter theEmployer's premises until around 8:50 A.M., and many ofthem had still not entered upon the Employer's premises atthe time the election was scheduled to terminate at 9:00A.M.7.The Employer engaged in a studied plan to segregate allof the former strikers and not let them on the property ofthe Employer until after all its present employees hadvoted.Officers, agents and supervisors of the Employercame out of the Employer's building down the sidewalkand to the place where the former strikers were ordered bythe policeman to wait, and there proceeded to instruct theformer strikers as to how they would come into thebuilding and who could come in at a particular time andwhen they could come in and generally gave the impres-sion that the Employer was running the election. COLONIAL LINCOLN8.The Employer's action on the day of the election was forthe sole purpose of harrassing, obstructing and interferingwith the rights of the former strikers to cast a free anduntrammeled vote and caused them to suffer indignities asindividualswhich the National Labor Relations Boardshould not tolerate in its elections.9.The Employer, through its officers, agents and supervi-sors, did interfere with the holding of a free election bykeeping a constant surveillance on the employees, whowere former strikers.10.The Employer, through its officers, agents, and supervi-sors, refused to allow employee Larry Lawrence to act asobserver for the Petitioner at the election.11.The election did not terminate at the time set forth in thenotice of election for the closing of the polls, which was9:00 A.M., due to the tactics of the Employer and thisinterfered with the holding of a free election.12.The Employer, through its officers, agents and supervi-sors,by other actions and conduct interfered with theholding of a free and fair election.WHEREFORE, Petitioner urges that the Board inquire intothe aforesaid Objections to the Election and sustain theObjections by setting aside the election held on April 16,1971and directing that another election be held.APPENDIX BNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT interrogate our employees concerningtheir union membership or activities or concerning theunion membership or activities of other employees.WE WILL NOT change our policies regarding hours ofwork or other conditions of employment to affectadversely our employees' conditions of employment inreprisalagainst employees for engaging in unionactivities or to discourage union activities on the part ofour employees.WE WILL NOT discourage membership in Retail,Wholesale and Department Store Union, Council ofGeorgia, AFL-CIO, or any other labor organization,by discharging any of our employees or by otherwisediscriminating against any of our employees in regardto their hire, tenure of employment, or other term orcondition of their employment.WE WILL NOT in any other manner interfere with,restrain, or coerce our employees in the exercise of theirMERCURY SALES, INC.71rights to self-organization,to form,join,or assistRetail,Wholesale andDepartment StoreUnion,Council of Georgia,AFL-CIO,or any other labororganization,to bargain collectively through represent-ativesof their own choosing,to engage in otherconcerted activities for the purpose of collectivebargaining or other mutual aid or protection, or torefrain from any or all such activities.WE WILL offer to the employees named belowimmediate and full reinstatement to their former jobsor,ifthose jobs no longer exist,to substantiallyequivalent positions,without prejudice to their seniori-ty and other rights and privileges,and WE WILL makethem whole for any loss of earnings they may havesuffered by reason of the unlawful discriminationagainst them.The employees to whom such offers ofreinstatement and payments of backpay shall be madeare:Lex JacksonWalter R. PageEdward L. AbbottNathaniel RaineyJerry R. FranklinGeorge A. SheffieldAlton L. BassettAlbert N. SimsDavid L. BrownAlvin D. SimsHenry HarmonJames R. UnderwoodJohn T. HerringCarrollD.WheelerJerryD. JohnsonCharles R. WynnLarry H. LawrenceWillieDavisWE WILL, upon request, bargain collectively con-cerning rates of pay, wages, hours of employment, andother terms and conditions of employment with Retail,Wholesale and Department Store Union, Council ofGeorgia, AFL-CIO, as the exclusive representative ofallour employees in the appropriate umt describedbelow, and, if an agreement is reached, embody it in asigned contract. The appropriate unit is:All employees in the service department of ourAutoSalesand ServiceAgency in Atlanta,Georgia, including mechanics,assistantmechan-ics, new car get-ready, used car make-ready, bodyshop employees, plant clerical employees, andparts department employees, but excluding alloffice clerical employees, professional employees,guards,and supervisors defined in the Act.Employees, pursuant to Section 9(c)(1) of the NationalLabor Relations Act, may,at an appropriatetime,petitionthe National Labor Relations Board at the office set forthbelow for an election to decertify the Union as their-collective-bargaining representative. The filing of such apetition can only be done as the voluntary act and choiceof the employees and on their own initiative, withoutencouragement or assistance from any representative ofmanagement.COLONIAL LINCOLNMERCURY SALES, INC.(Employer)DatedBy(Representative)(Title) 72DECISIONSOF NATIONALLABOR RELATIONS BOARDWe will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application afterdischarge from the Armed Forces, in accordance with theSelective Service Act and the Universal Military Trainingand Service Act.This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withitsprovisionsmay be directed to the Board's Office,Peachtree Building, Room 701, 730 Peachtree Street, NE.,Atlanta, Georgia 30308, Telephone 404-526-5760.